DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 13 and 15 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim15 is objected to because of the following informalities: claim 15 should be claim 14 as there is no claim 14. Claim set goes from claim 13 to claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 6, 8 – 12 and 15   are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Depondt et al. (U.S. Patent No.8,505,151 B2).
Regarding Independent Claim 1, Depondt teaches a wiper blade system (Fig. 1) comprising: a reusable adapter (adapter, 82) configured for a specific wiper blade arm (wiper arms 12, 14, 16 or 18; Fig. 1) of a vehicle; a first connector (connecting part, 46) is attached to said adapter (82); and a second 
Regarding Claim 2, Depondt teaches the system (Fig. 1) wherein said first connector (46) is a female (Fig. 3) and said second connector (48) is male (Fig. 3).  
Regarding Claim 4, Depondt teaches the system (Fig. 1) further comprising a locking mechanism (Col. 5, lines 6 – 16).  
Regarding Claim 5, Depondt teaches the system (Fig. 1) wherein said first connector (46) is pivotably attached to said adapter (82; Col. 5, lines 17 – 29).  
Regarding Claim 6, Depondt teaches the system (Fig. 1) wherein said specific wiper blade arm (wiper arms 12, 14, 16 or 18; Fig. 1)  further comprises one or more of insert and lock (I&L), hooks, pins, or pinch tab button (PTB; Fig. 1).  
Regarding Independent Claim 8 Depondt teaches a wiper blade system (Fig. 1) comprising: a reusable adapter (82) configured for a specific wiper blade arm (wiper arms 12, 14, 16 or 18; Fig. 1) of a vehicle; a first connector (46) with a set of rails (internal rails formed by side walls, 64) attached to said adapter (82; when adapter is installed on connector, 46, the set of rails are attached to said adapter); and a second connector (48) attached to a disposable wiper blade (38), said second connector (48) having a set of opposing slots (62) configured to mate, guide, and retain the set of rails of said first connector (46; Col. 5, lines 6 – 16).  
Regarding Claim 9, Depondt teaches the system (Fig. 1) further comprising a set of locating holes (latching cams, 80) on a leading edge of said rails (Fig. 4) that engage a set of locating pins (62) on said second connector (48).  
Regarding Claim 10, Depondt teaches the system (Fig. 1) further comprising a locking mechanism (Col. 5, lines 6 – 16).  
Regarding Claim 11, Depondt teaches the system (Fig. 1) wherein said first connector (46) is pivotably attached to said adapter (82; Col. 5, lines 17 – 29).  
Regarding Claim 12, Depondt teaches the system (Fig. 1) wherein said specific wiper blade arm (wiper arms 12, 14, 16 or 18; Fig. 1)  further comprises one or more of insert and lock (I&L), hooks, pins, or pinch tab button (PTB; Fig. 1).  
Regarding Claim 15, Depondt teaches a method of installing a replacement wiper blade (38) comprising:  12Docket No.: ITW-0203US-67774removing a worn out wiper blade from the system (Fig. 1) by moving said locking mechanism to an unlocked position (Col. 5, lines 6 – 16; in reverse) and separating said first connector (46) from said second connector (48); inserting said replacement wiper blade (38) by joining said first connector (46) to said second connector (48); and securing said replacement blade (38) by advancing said locking mechanism to a locked position (Figs. 3 and 4; Col. 5, lines 6 – 16) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Depondt et al. (U.S. Patent No. 8,505,151 B2) in view of Thienard (U.S. Patent Publication No. 2009/0199357 A1).
Regarding Claim 3, Depondt teaches all of the elements of claim 2 as discussed above.
Depondt does not explicitly teach the system wherein said male connector has a set of squeezable prongs with protruding surfaces, said protruding surfaces configured to engage opposing holes or slots in in said female connector.  

It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a male connector has a squeezable prong with protruding surfaces, said protruding surfaces configured to engage opposing holes or slots in in said female connector, as taught by Thienard, to provide a secure connection between the first and second connectors.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Depondt et al. (U.S. Patent No. 8,505,151 B2). 
Regarding Claims 7 and 13, Depondt teaches all of the elements of claims 1 and 8 as discussed above.
Depondt teaches the claimed invention except for said adapter is made of engineered plastic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include said adapter is made of engineered plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Further, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723